Title: To James Madison from Thomas Appleton, 25 November 1808
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 25th. November 1808.

I had the honor of addressing you on the 16th. & 22nd. of April: In the former, I stated the cause of the embargo which had been so distressing to our commerce during its continuance, and the Situation of all our vessels then in port.  In the latter, I enclos’d a letter for the President which I had been requested to convey thro’ your hands.  The Cases of the Ship Jersey, and Brig Violet mention’d in my last, have not been, as yet decided at Paris; but I understand, the Schooner Hope Capt Prady of Phila. has been condemn’d by the council of prizes.  These, with the Brig Alexander of Alexandria are the only American Vessels now in port, except, the Scho. John, of which I shall more fully inform you.
I Conceive it to be essentially the duty of Consuls, to make those representations to you, Sir, which they may judge Conducive, in preventing the evils which Arise from any deficiency in our maritime laws.  The one from which I have experienc’d the greatest number of these evils to grow out of, is, the manner in which the Shipping articles are commonly fill’d up in the U: States, by the Captains in entering their Seamen.  They are generally express’d thus, "to one or more ports in the mediterranean, to Leghorn and a market" &ca. &ca.  From such indefinite terms, I have known men kept two, nay even three years in the Same vessel; nor is there any legal reason, why they may not be detain’d So long as it shall suit the convenience of the Captain, to trade in this part of the world.  Thus have I been witness in numerous instances, where men have been brought to Such dispair as to desert their vessels, and abandon the labour of years, in order to return to their country, from which they had thought to be absent only the time necessary to perform a common voyage to Europe; while, the hard earnings of these unhappy men are Kept in the pockets of the Captains and when that habitual fickleness of temper, so characteristic of sailors, has not been sufficient to induce them to Sacrifise all their earnings to regain their liberty, I have discover’d some instances, where in addition to their slavery, they have been treated with unmerited rigour to compel them to desert.  I do not mean that this infamous practice is by any means general, but it is too often where there is a single example.
In the Course of the last year a certain Mr. Skankston, a person of fashionable appearance, presented to me a passport written in the german language; given him by the Magistrates of Bremen, purporting him to be a Citizen of the U. States; visited by a person stiling himself as acting in behalf of the American Consul there; and requesting me to revisit the Same in order that he might travel unmolested in various parts of Italy.  On observing to him the extreme irregularity of his passport, and making a few Appropriate questions, I easily discover’d, that not only he was a british Subject, but likewise, that he had never even been in the U: States: of course, I declin’d his request.  From that period until yesterday, I had heard nothing of Mr. Skankston, when I was inform’d by an italian gentleman lately arriv’d from Rome, that he had himself at the desire of Mr. S. presented the passport to Mr. Sartori, acting as american V. Consul in that city, who without any inquiry, legaliz’d the Same, and he now travels with freedom and unconcern.  On the one hand, I am bound to be watchful that no person shall reside in the department for which I am Consul, under that protection which a Citizen of the U: S. is alone entitled to; and on the other hand, if I take any Steps to disturb the Security of Mr. Skankston, no faith will in future be given to the passports of Mr. Sartori; and may thereby, Cause an essential injury to the real American citizens who may be travelling in Italy.  A short time since, Messrs. Degen and Purviance, Acting as Navy-Agents under the appointment of Mr. Smith, absconded from Leghorn and Italy; leaving behind them debts to a very large amount; while there appears neither Attorney, or other person to answer for them, or adjust their Accounts: Nor indeed, is there any Sort of visible property whatsoever, to Silence the large demands of their creditors.  I, myself, have considerable claims on them, both by special powers from Coll. Lear Consul at Algiers; both on Account of the government of the U: States, as well as, on his own in particular; but they had left Italy previous to my obtaining judgement in the tribunal here; and of course, all my endeavours have been frustrated.  As the laws of this country view in the highest degree criminal such unqualified evasion, So it Stands the more conspicuous, as it is the Single example which has come to my Knowledge in the many years I have resided in this City.  On finding the necessity of exequaturs under the actual government, I wrote Mr. Armstrong on the Subject; and in his reply, he informs me, that it is requisite I should without loss of time make application to the President of the UStates for a Commission address’d "to the authorities of the French empire"”.  The inclos’d letter is therefore to this effect.  Suffer me then, Sir, to Solicit the Continuance of your favor, that I may be furnish’d with a diploma in order that no inconvenience may arise from the want of it; as my great distance from the Capital, renders it as you will readily imagine the more pressing.  I have the honor to be with the highest respect Your most Obedient Servant
Th: Appleton
